Case 18-09108-RLM-11                Doc 418        Filed 04/16/19        EOD 04/16/19 15:46:49              Pg 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

In re:                                                                Chapter 11
                             1
USA GYMNASTICS,                                                       Case No. 18-09108-RLM-11

                            Debtor.



                   STATEMENT OF SUPPORT OF ADDITIONAL TORT
               CLAIMANTS COMMITTEE OF SEXUAL ABUSE SURVIVORS
            OF DEBTOR’S MOTION FOR ENTRY OF AN AGREED STIPULATION
                AND ORDER ENJOINING THE CONTINUED PROSECUTION
                       OF CERTAIN PRE-PETITION LAWSUITS

           The Additional Tort Claimants Committee of Sexual Abuse Survivors (the “Sexual

Abuse Survivors’ Committee”) appointed in this case under chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”) hereby submits its statement in support of the Motion for

Entry of an Agreed Stipulation and Order Enjoining the Continued Prosecution of Certain Pre-

Petition Lawsuits [Docket No. 372] (the “Motion”) 2 filed the above captioned debtor (the

“Debtor”).

           1.       The Stipulation is the culmination of over a month’s work by the Sexual Abuse

Survivors’ Committee, with the help of state court counsel representing Committee members, in
procuring the agreement of attorneys in over 100 prepetition lawsuits to which the Debtor is a

party (as listed in the Stipulation, the “Prepetition Lawsuits”). The Stipulation, along with the

injunction (the “Stay Injunction”) sought by the Debtor in adversary proceeding no. 19-50075

(the “Stay Proceeding”), 3 temporarily stays all Prepetition Lawsuits with the objective of

1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
2
    Unless otherwise noted, capitalized terms used in this objection have the meanings ascribed in the Motion.
3
 The Sexual Abuse Survivors’ Committee is filing its Response of Additional Tort Claimants Committee of Sexual
Abuse Survivors to Objections To Plaintiff’s Motion For a Preliminary Injunction Filed by (1) The Karolyi Parties;
(2) Richard Carlson; (3) Southern California Acro Team; and (4) Twistars USA Gymnastics Club, et al. in the Stay
Proceeding, which is incorporated herein by reference for all purposes.
Case 18-09108-RLM-11             Doc 418       Filed 04/16/19        EOD 04/16/19 15:46:49             Pg 2 of 6



allowing Sexual Abuse Claimants, the Sexual Abuse Survivors’ Committee, the Debtor, the

Debtor’s insurers and other parties an opportunity to negotiate a consensual chapter 11 plan

without the distraction of litigation. 4

        2.       The Sexual Abuse Survivors’ Committee anticipates that the Stipulation will

create an environment conducive to a negotiated resolution. If the Stipulation and Stay

Injunction are not approved, litigation will continue and necessarily embroil the Debtor, at the

very least, as a witness in hundreds of cases in multiple jurisdictions. Negotiation of a consensual

plan could also be adversely impacted by the continuation of the adversarial relationship inherent

between the Sexual Abuse Survivors and the Debtor in the Prepetition Lawsuits. The

relationship will be adversarial even if the Debtor is a witness because the Debtor will still be a

defendant even though plaintiffs cannot proceed against the Debtor alone because of the

automatic stay. As such, approving the Stay and granting the Stay Injunction are a necessary

step to calm the waters and allow the parties an opportunity for meaningful negotiations to

resolve this case.

        3.       The Sexual Abuse Survivors’ Committee, the Debtor and its insurers are in

discussions to move forward with a mediation process to take place after the Bar Date, including

selection of a mediator. Part and parcel of laying the groundwork for the mediation is giving all

parties an opportunity to prepare for the mediation, including an orderly due dliligence process,

without the distraction of continued prepetition litigation. Allowing continuation of Prepetition

Lawsuits would likely make the mediation process more difficult.

        4.       The stay of Prepetition Lawsuits also prevents the continued accrual of potential

indemnification claims asserted by certain third parties and potential impact of that litigation on

the Debtor’s insurance proceeds, which could otherwise be used to pay the claims of Sexual

Abuse Survivors. The Debtor’s estate could also face irreparable harm by risk of judicial



4
  In addition to the Motion, the Debtor has concurrently filed its Plaintiff’s Motion for a Preliminary Injunction
[Docket No. 5 Adv. Proc. 19-50075] in an adversary proceeding commenced against certain defendants to enjoin the
litigation of the Prepetition Lawsuits.

                                                        2
Case 18-09108-RLM-11         Doc 418      Filed 04/16/19     EOD 04/16/19 15:46:49          Pg 3 of 6



decisions in the Prepetition Lawsuits that are adverse to the Debtor’s position.

       5.      The efforts to obtain consents to the Stipulation have been overwhelmingly

successful in that all state court plaintiffs have now voluntarily agreed to be bound. The only

parties that have not agreed to the Stipulation are a handful of holdout defendants who have

objected to the Stay Injunction in order and/or moved for relief from the automatic stay to enable

them to continue their state court litigation without regard to the jeopardy that their parochial

interests may create for the Debtor’s estate and successful resolution of this case. The Court

should grant the relief requested in the Motion and grant the Stay Injunction.

       WHEREFORE the Sexual Abuse Survivors’ Committee submits that the Motion should

be granted.

Dated: April 16, 2019                         PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ James I. Stang
                                              James I. Stang, Esq.
                                              Ilan D. Scharf, Esq.
                                              Joshua Fried, Esq.
                                              10100 Santa Monica Blvd., 13th Floor
                                              Los Angeles, CA 90067-4003
                                              Telephone: (310) 277-6910
                                              Facsimile: (310) 201-0760
                                              E-mail: jstang@pszjlaw.com
                                                       isharf@pszjlaw.com
                                                       jfried@pszjlaw.com

                                              -and-

                                              RUBIN & LEVIN, P.C.

                                              /s/ Meredith R. Theisen
                                              Meredith R. Theisen Esq.
                                              Deborah J. Caruso, Esq.
                                              135 N. Pennsylvania Street, Suite 1400
                                              Indianapolis, IN 46204
                                              Telephone: (317) 860-2877
                                              Facsimile: (317) 453-8602
                                              Email: mtheisen@rubin-levin.net
                                                     dcaruso@rubin-levin.net
                                              Counsel to the Additional Tort
                                              Claimants Committee of Sexual Abuse Survivors

                                                  3
Case 18-09108-RLM-11        Doc 418    Filed 04/16/19     EOD 04/16/19 15:46:49       Pg 4 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2019, a copy of the foregoing Statement of Support of
Additional Tort Claimants Committee of Sexual Abuse Survivors of Debtor’s Motion for Entry of
an Agreed Stipulation and Order Enjoining the Continued Prosecution of Certain Pre-Petition
Lawsuits was filed electronically. Notice of this filing will be sent to the following parties
through the Court’s Electronic Case Filing System. Parties may access this filing through the
Court’s system.

Nancy D Adams ndadams@mintz.com
Steven Baldwin sbaldwin@psrb.com, rmatthews@psrb.com
Martin Beeler mbeeler@cov.com
Daniel D. Bobilya dan@b-blegal.com, sarah@b-blegal.com
Tonya J. Bond tbond@psrb.com, jscobee@psrb.com
Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
Kenneth H. Brown kbrown@pszjlaw.com
Charles D. Bullock cbullock@sbplclaw.com, lhaas@sbplclaw.com
George Calhoun george@ifrahlaw.com, Heather.Simpson@kennedyscmk.com
John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
levin.net;atty_dcaruso@bluestylus.com
Dianne Coffino dcoffino@cov.com
Alex Cunny acunny@manlystewart.com
Edward DeVries edward.devries@wilsonelser.com
Karen M Dixon kdixon@skarzynski.com
Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
Jeffrey B. Fecht jfecht@rbelaw.com, rmcclintic@rbelaw.com
Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
Eric D Freed efreed@cozen.com, mmerola@cozen.com
Cameron Getto cgetto@zacfirm.com
Steven W Golden sgolden@pszjlaw.com
Gregory Michael Gotwald ggotwald@psrb.com, scox@psrb.com
Manvir Singh Grewal mgrewal@4grewal.com
Susan N Gummow sgummow@fgppr.com, bcastillo@fgppr.com
Katherine Hance khance@goodwin.com
Jeffrey M. Hester jhester@hbkfirm.com, mhetser@hbkfirm.com
Samuel D. Hodson shodson@taftlaw.com, aolave@taftlaw.com
Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
Cassandra Jones cjones@wwmlawyers.com, vhosek@wwmlawyers.com
Bruce L. Kamplain bkamplain@ncs-law.com, dhert@ncs-law.com;tbentman@ncs-law.com
Kevin P Kamraczewski kevin@kevinklaw.com
Ronald David Kent ronald.kent@dentons.com
Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
Christopher Kozak ckozak@psrb.com
Carl N. Kunz ckunz@morrisjames.com, jdawson@morrisjames.com

                                               4
Case 18-09108-RLM-11     Doc 418   Filed 04/16/19   EOD 04/16/19 15:46:49       Pg 5 of 6



Cynthia Lasher clasher@ncs-law.com, dcouch@ncs-law.com;dhert@ncs-law.com
Martha R. Lehman mlehman@salawus.com,
marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
Michael M. Marick mmarick@skarzynski.com
Phillip Alan Martin pmartin@fmdlegal.com, cbellner@fmhd.com
John McDonald jmcdonald@briggs.com
Mathilda S. McGee-Tubb msmcgee-tubb@mintz.com
Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
Geoffrey M. Miller geoffrey.miller@dentons.com, ndil_ecf@dentons.com
Robert Millner robert.millner@dentons.com, ndil_ecf@dentons.com
James P Moloy jmoloy@boselaw.com,
dlingenfelter@boselaw.com;mwakefield@boselaw.com
Ronald J. Moore Ronald.Moore@usdoj.gov
Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
Joel H. Norton jnorton@rsslawoffices.com
Michael P. O'Neil moneil@taftlaw.com, aolave@taftlaw.com
Weston Erick Overturf wes.overturf@mbcblaw.com,
deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
Dean Panos dpanos@jenner.com
Stephen Jay Peters speters@kgrlaw.com, acooper@kgrlaw.com
Ginny L. Peterson gpeterson@k-glaw.com, acoy@k-glaw.com
John Thomas Piggins pigginsj@millerjohnson.com, ecfpigginsj@millerjohnson.com
George Plews gplews@psrb.com
Amanda Koziura Quick amanda.quick@atg.in.gov,
Darlene.Greenley@atg.in.gov;Hunter.Schubert@atg.in.gov
Michael L. Ralph mralph@rsslawoffices.com
Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
James Pio Ruggeri jruggeri@goodwin.com
Syed Ali Saeed ali@sllawfirm.com, betty@sllawfirm.com
Ilan D Scharf ischarf@pszjlaw.com
Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
David J. Schwab djschwab@rsslawoffices.com
Igor Shleypak ishleypak@fgppr.com, jfecteau@fgppr.com
Casey Ray Stafford cstafford@k-glaw.com, lsmith@k-glaw.com
James I. Stang jstang@pszjlaw.com
Catherine L. Steege csteege@jenner.com, mhinds@jenner.com;thooker@jenner.com
Laura B. Stephens lbstephens@mintz.com
Meredith R. Theisen mtheisen@rubin-levin.net,
atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
U.S. Trustee ustpregion10.in.ecf@usdoj.gov
Susan Walker susan.walker@dentons.com
Joshua D Weinberg jweinberg@goodwin.com
Mark R. Wenzel mwenzel@salawus.com, pdidandeh@salawus.com
Gabriella B. Zahn-Bielski gzahnbielski@cov.com




                                          5
Case 18-09108-RLM-11                               Doc 418               Filed 04/16/19                    EOD 04/16/19 15:46:49             Pg 6 of 6



       I further certify that on April 16, 2019, a copy of the foregoing Statement of Support of
Additional Tort Claimants Committee of Sexual Abuse Survivors of Debtor’s Motion for Entry of
an Agreed Stipulation and Order Enjoining the Continued Prosecution of Certain Pre-Petition
Lawsuits was served via electronic mail to the following:
United States Olympic Committee: Chris McCleary at Chris.McCleary@usoc.org
The Alexander, a Dolce Hotel and Wyndham Hotel Group, LLC: Daniel M. Eliades at
daniel.eliades@klgates.com and David S. Catuogno at david.catuogno@klgates.com

                                                                                               /s/ Meredith R. Theisen
                                                                                               Meredith R. Theisen


G:\WP80\GENLIT\USA Gymnastics-86756901\Adversary Proceedings\Gedderts' Twistars AP 19-50075\Drafts\statement in support of injunction.docx




                                                                                       6
